13-34DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Summary
Applicant's response on  Oct 14, 2022 has been acknowledged. The Terminal Disclaimer has been filed and accepted. 
Claims 1-12 were canceled. Claims 13-34 are pending and considered. . 
Double Patenting
The rejection of Claims 13-34 on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 are of U.S. Patent No. 1,946,088 has been removed because Applicants has filed terminal Disclaimer, which has been accepted to overcome the rejection. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
Claims 13-32 are still rejected under pre-AIA  35 U.S.C. 102(a) (2) as being anticipated by US Patent No. 10,842,867B2 (867B2”) or under pre-AIA  35 U.S.C. 102(a) (1) as being anticipated by WO 2007/052055 A1 (“055A1”) both to Rappuoli  et al. as evidenced by Phosphate Buffer Saline (PBS), protocol on line 8/5/2018 , pages 4-4) and Cold Spring Harbor Protocols April 2022, page 1, which is substantiated by Nonificio et al. (Vaccine, 2015, Vol. 33, Issue 25, pages 2930-2938). 
Applicants traverse the rejection by arguing that The Office has failed to properly satisfy the standard for anticipation based on inherency. M.P.E.P. § 2112(IV) ("The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic ... [i]n relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art" (emphases added)). Here, the Office has pointed to nothing in PBS to support its contention that the reference inherently discloses an ionic strength of 150 mM. One of ordinary skill would readily appreciate that a final concentration of phosphate buffer (PBS) depends on, among other things, a starting concentration of the buffer and concentrations of other buffer ingredients. The starting concentration of the buffer and that of buffer ingredients can vary widely. There is no teaching in PBS or any other reference of either a starting concentration or amounts of buffer ingredients that would arrive at a final concentration of 150 mM.
Applicants’ argument has been respectfully considered, however, it is not found persuasive. The notion that the ionic strength is within the range of 100 to 800 mM is based on the disclosure of preparing the similar influenza virus vaccine by the same company (Novartis Vaccines and Diagnostics to the cited prior art document) as evidenced by Nonificio et al. (Vaccine, 2015, Vol. 33, Issue 25, pages 2930-2938). They disclosed that influenza viruses selected from group consisting of A/Brisbane/59/2007 (H1N1, 2009–2010 season), A/Victoria/210/2009 (H3N2, 2011–2012 season), and B/Brisbane/60/2008 (B, 2011–2012 season) were obtained from Novartis Vaccines and Diagnostics, which were obtained from Spectrum Labs (Rancho Dominguez, California, USA) with 1× PBS (137 mM Sodium chloride, 1.4 mM Monopotassium phosphate, 4.3 mM Disodium phosphate, 2.7 mM Potassium Chloride, Endotoxin-Free) (P0300) (See Materials by the reference).  Therefore, this later disclosed document by the same company of WO document cited in the rejection strongly support the PBS used by US Patent No. 10,842,867B2 (867B2”) or  WO 2007/052055 A1 (“055A1”) both to Rappuoli  et al.
MPEP213.03 cites that  "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art. The ionic concentration of 1× PBS (137 mM Sodium chloride, 1.4 mM Monopotassium phosphate, 4.3 mM Disodium phosphate, 2.7 mM Potassium Chloride, meet the limitations of 100 mM to 800 mM of the rejected claims. 
Therefore, the cited reference anticipates the rejected claims 13-32.
(New Ground of Rejection): Claims 13, 14, 16, 17, 18, 20, 27, 28, 29 and 31-32 are rejected under pre-AIA  35 U.S.C. 102 (a) (1) as being anticipated by US Patent No. 3,316, 153 to Van Frank .
Van Frank  teaches a method in this invention related to using a buffer to disrupting an influenza virus, wherein the method comprising step (i) of  obtaining a composition comprising influenza virions prepared from a culture of avian embryonic cells , i.e. eggs, which  here are considered to be  reproduction cells);  step (ii) of activation comprising inactivating  the centrifuged influenza viruses propagated in eggs with formalin to obtain the inactivated influenza virions and step  (iii) of splitting the inactivated virions in the presence of a buffer having an ionic strength of from 100mM to 800mM, wherein the buffer comprises phosphate. In particular, the influenza virus vaccine strain of viruses grown in embryonated eggs, concentrated 10 X by centrifuging, and inactivated with formalin according to conventional procedure, was further concentrated and purified according to the procedure and essentially under the conditions of Example 3. The calcium phosphate precipitate containing the adsorbed vaccine was dissolved in 0.741 M EDTA solution, pH 8.0, employed in the proportion of 35 ml of solution per liter of the original concentrated vaccine. 
The  calcium phosphate used here is dispersed in an aqueous solution of ethylenediaminetetraacetic acid (EDTA), pH 7.8-8.3, preferably pH 8.0-8.2, whereby the calcium phosphate in the adsorbate is converted into a complex with the EDTA and is dispersed in the aqueous medium, thereby liberating the virus material. The resulting virus-containing solution is dialyzed against water or preferably against aqueous glycine-sodium chloride solution to reduce the content of phosphate and EDTA as desired, the residual phosphate being useful as a buffer lag agent, and the residual EDTA serving the important function of stabilizing the virus material. The purified virus-containing solution is further prepared in whatever form is appropriate for its intended use as a vaccine etc. The concentration of the ionic strength in the phosphate buffer  is  from 0.75 M (750mM) of Sodium chloride to about 150  mM of Na+ (column 5). or 30 mM of Na + plus Ca++ (Table 1) and the pH is within the range within 7 to 8  or 7.8 to 8.3  or 8.0 to 8.2 depended on different times during the purification of the viruses. 
Therefore the cited reference anticipates claims 13, 14, 16, 17, 27, 28, 29 and 31-32.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.
Claims 13-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 3,316, 153 to Van Frank  as applied to claims  13, 14, 16, 17, 27, 28, 29 and 31-32 above, and further in view of  US patent No. 3,962,421 A to Neurath; Alexander R.
Van Frank  teaches a method in this invention related to using a buffer to disrupting an influenza virus, wherein the method comprising step (i) of  obtaining a composition comprising influenza virions prepared from a culture of avian embryonic cells , i.e. eggs, which  here are considered to be  reproduction cells);  step (ii) of activation comprising inactivating  the centrifuged influenza viruses propagated in eggs with formalin to obtain the inactivated influenza virions and step  (iii) of splitting the inactivated virions in the presence of a buffer having an ionic strength of from 100mM to 800mM, wherein the buffer comprises phosphate. In particular, the influenza virus vaccine strain of viruses grown in embryonated eggs, concentrated 10 X by centrifuging, and inactivated with formalin according to conventional procedure, was further concentrated and purified according to the procedure and essentially under the conditions of Example 3. The calcium phosphate precipitate containing the adsorbed vaccine was dissolved in 0.741 M EDTA solution, pH 8.0, employed in the proportion of 35 ml of solution per liter of the original concentrated vaccine. 
The  calcium phosphate used here is dispersed in an aqueous solution of ethylenediaminetetraacetic acid (EDTA), pH 7.8-8.3, preferably pH 8.0-8.2, whereby the calcium phosphate in the adsorbate is converted into a complex with the EDTA and is dispersed in the aqueous medium, thereby liberating the virus material. The resulting virus-containing solution is dialyzed against water or preferably against aqueous glycine-sodium chloride solution to reduce the content of phosphate and EDTA as desired, the residual phosphate being useful as a buffer lag agent, and the residual EDTA serving the important function of stabilizing the virus material. The purified virus-containing solution is further prepared in whatever form is appropriate for its intended use as a vaccine etc. The concentration of the ionic strength in the phosphate buffer  is  from 0.75 M (750mM) of Sodium chloride to about 150  mM of Na+ (column 5). or 30 mM of Na + plus Ca++ (Table 1) and the pH is within the range within 7 to 8  or 7.8 to 8.3  or 8.0 to 8.2 depended on different times during the purification of the viruses. 
However, Van Frank  do not teach that the influenza virus vaccine comprising at least one influenza B virus and concentration of the influenza HA antigen. 
US patent No. 3962421 A to Neurath; Alexander R. teaches a method for the disruption of influenza viruses including  type A and type B with tri-(n-butyl) phosphate buffer to disperse the disaggregated virus . The method for the disruption of viruses comprising the same steps of bringing intact virus in an aqueous medium into contact on a calcium phosphate chromatographic column with a wetting agent and a trialkyl phosphate wherein said alkyl groups contain from 4 to 10 carbon atoms, and eluting with phosphate buffer having a pH of from about 6 to about 8. Both Type A virus can be eluted with 0.1M phosphate buffer and Type B virus eluted with 0.1M phosphate buffer (pH 8.0). (See examples 1-5 and claims 1-15). 
Therefore, it would have been obvious for any person with ordinarily skilled in the art to be motived to combine the methods disclosed by US Patent No. 3,316, 153 to Van Frank  and US patent No. 3962421 A to Neurath; Alexander R.to dispersing both influenza A and influenza B with a reasonable expectation of result. 
As there are no unexpected results have been provided, hence the claimed invention as a whole is prima facie obvious absence unexpected results.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 33-34 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The dependent claims enlarged the scope of the independent  claim 13.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/          Primary Examiner, Art Unit 1648